DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response of November 24, 2021, to the non-final action mailed August 25, 2021, has been entered. Claims 1 and 11 have been amended, claims 2, 3, and 8 have been cancelled, and claim 32 has been newly added.  Claims 1, 4-7, and 9-32 are pending.  Claims 11-14 stand withdrawn.  Claims 1, 4-7, 10, and 15-32 are under instant examination. 
NEW - Claim Rejections - 35 USC § 112
	 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	37 CFR 1.118(a) states “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. In the instant case, Applicant has amended base claim 1 to change the abbreviation of PEBA from meaning polyethylene block amide to polyether-polyamide block copolymer is considered new matter. Upon review of the instant specification, examiner could only find explicit or implicit support for the PEBA being polyethylene block amide. In multiple places in the specification as filed and in prior claim sets PEBA is an abbreviation for polyethylene block amide (see paras [0036] and [0038]).  Claim 6 recites 10 wt% PEBA which is additionally new matter as what PEBA is has been changed as a result of Applicant’s amendment to claim 1.  
	MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981) teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed…If a 

New Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 4-7, 10, and 15-32  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant has amended base claim 1 to change the abbreviation of PEBA from meaning polyethylene block amide to polyether-polyamide block copolymer. Upon review 

Response and Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the rejection of newly added claim  32.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 9-10, 15, 16, 19, and 21-31 remain rejected and claim 32 is newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Paronen et al. (Pub. No.: WO 2015/033024; Pub. Date: Mar. 12, 2015) and Sipponen (Pub. No: US 2013/0115260; May 9, 2013) for reasons of record.
Regarding claims 1, 15, 16, and 32, Paronen et al. discloses an antimicrobial composition comprising a mix of polymers and active agents (abstract and page 11 lines 1-8) wherein the antimicrobial agent is resin acids (page 20 line 5), and polymers wherein the preferred embodiment the polymer is polyamide (page 10 lines 14-16) and copolymer of thermoplastic polymers including polyamide, polyolefins, polystyrenes, etc. (claim 12 and page 10 lines 14-17), wherein the active agent is 0.1 to 30 parts by weight of the 

 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

However, in the same field of endeavor of antimicrobial polymeric composition containing resin acids wherein the polymeric composition is a thermoplastic ([0026] and abstract), SIpponen discloses wherein the resin acid is coniferous resin acids and/or their derivatives (abstract).



	With respect to the newly added language of allowing the resin acids to diffuse from the polymer composition into a microorganism-containing an aqueous phase the diffusion properties of the polymer depends polymer on the environment the polymer is placed in.  As Paronen discloses  in the preferred embodiment the polymer is polyamide (page 10 lines 14-16) and copolymer of thermoplastic polymers including polyamide, polyolefins, polystyrenes, etc. (claim 12 and page 10 lines 14-17), which is  identical to the instantly claimed polymer it would be expected that if both polymers are put under identical conditions they would be expected to behave in the same manner with respect to diffusion of the acid resin

The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

Regarding claims 4, 21 22, 23, Paronen et al. discloses wherein the thermoplastic polymer is 5 to 80 parts by weight of the composition (page 10 line 19).

Regarding claims 5 and 24-26, Paronen et al. discloses wherein the weight of the second polymer is 5-80 parts by weight of the composition (page 10 lines 19).

Regarding claims 10, and 27-29 Paronen discloses wherein the active agent is 0.1 to 30 parts by weight of the composition (page 10 line 11-12), which overlaps the instantly prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
	
Regarding claim 9, Sippone discloses coniferous resin acids and/or their derivatives (abstract) and does not include volatile terpenes.  Accordingly, the coniferous resin acids and/or their derivatives of Sippone would meet the limitation of being substantially free from volatile terpenes.
Regarding claims 10, 30 and 31 as Sippone discloses the instantly claimed coniferous resin acids and/or their derivatives (abstract) and does not include volatile terpenes it would be expected to have the same range of antimicrobial material as instantlyc claimed from including 70 wt% to 96 wt% and 85 wt% to 95 wt%, until and unless Applicant can provide evidence to the contrary.


With respect to the amount of each polymer and coniferous resin acid(s), MPEP 2144.05 (II)(A) states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Regarding claim 19, Paronen discloses wherein the polymer is ABS (page 1- line 17).
It would have been prima facie obvious to one of ordinary skill in the art at the time to filing to combine the teachings of Paronen and Sippone to include the specific type of resin acid as coniferous resin acid as disclosed by Sippone in the antimicrobial polymeric 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Claims 6, 7, 17, 18, and 20 remain rejected, in modified form,  under 35 U.S.C. 103 as being unpatentable over Paronen et al. (Pub. No.: WO 2015/033024; Pub. Date: Mar. 12, 2015) and Sipponen (Pub. No: US 2013/0115260; May 9, 2013) as applied to claim 1 above, and further in view of Hobbs et al. (Pub. No.: 2005/0249791; Pub Date: Nov. 10, 2005) for reasons of record.

Regarding claims 6 and 18, Paronen et al. and Sipponen remains as applied to claim 1.  While the combination of references disclose  an antimicrobial composition 
However in the same field of endeavor of antimicrobial substrates which comprise multiple polymers (abstract), Hobbs discloses wherein the polymers include polyether block amides [0106] and high density polyethylene (0132] table and [0096]).
It would have been prima facie obvious to one of ordinary skill in the art at the time to filing to combine the teachings of Paronen, Sippone, and Hobbs  to include the specific polymers polyether block amides [0106] and high density polyethylene (0132] table and [0096]) as disclosed by Hobbs in the antimicrobial polymeric composition as disclosed by Paronen as a matter of combining prior art elements according to known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success. One of ordinary skill in the art would be motivated to include high density polyethylene due to the diverse forms the polymer can take in a product such as a backing materials or fabric material ([0132] table). One who would have practiced this invention would have a reasonable expectation of success because Paronen had already disclosed a antimicrobial composition comprising polymers such as polyolfefins and polyamides  and resin acids, while Hobbs provided guidance with respect to the specific polymers being polyether block amides [0106] and high density polyethylene ([0132] table and [0096]).  It would have only required routine experimentation to modify the composition of Paronen 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Regarding claims 7, 17, and 20, Paronen et al. and Sipponen remains as applied to claim 1.  While the combination of references disclose  an antimicrobial composition comprising a multiple polymers and an active agent (abstract and page 11 lines 1-8) wherein the antimicrobial agent is coniferous resin acids and/or their derivatives (abstract) and wherein the preferred embodiment the polymer is polyamide (page 10 lines 14-16) and copolymer of thermoplastic polymers including polyamide, polyolefins, polystyrenes, etc. (claim 12 and page 10 lines 14-17), wherein the weight of the polymers are 5-80 parts by weight of the composition (page 10 lines 19-23), as fully set forth above, but the composition fails to disclose wherein the polyamide is polymers PA6 or wherein the polyester is polyethylene terephthalate.
However in the same field of endeavor of antimicrobial substrates which comprise multiple polymers (abstract), Hobbs discloses wherein the polymers include poly(caprolactam) [0120] also known as PA6 or polyethylene terephthalate.
It would have been prima facie obvious to one of ordinary skill in the art at the time to filing to combine the teachings of Paronen, Sippone, and Hobbs  to include the specific polyamide polymer poly(caprolactam) [0120] also known as PA6 or the polymer polyethylene terephthalate as disclosed by Hobbs in the antimicrobial polymeric composition as disclosed by Paronen as a matter of combining prior art 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing
Response to arguments:
To the extent that Applicants’ arguments are pertinent to the standingand the new rejection, they are addressed as follows: 
	Applicant’s argument has been fully considered, but not found persuasive.  Base claim 1 in no way limits either the composition or the polymer to two recited polymers.  The claim recites “a polymer composition comprising”, “the first polymer is selected from a group comprising” and the second polymer is “selected from a group comprising”.  MPEP 2111.03 I.: The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  Moreover, Paronen et al. discloses the instantly claimed polymer mixture wherein the preferred embodiment the polymer is polyamide (page 10 lines 14-16) and copolymer of thermoplastic polymers including polyamide, polyolefins, polystyrenes, etc. (claim 12 and page 10 lines 14-17).  
	While it is true that the composition of Paronen requires as little as 10  parts by weigh of a water soluble polymer (page 10 line 10-19) and up to 80 parts by weight of the hydrophobic polymer wherein the hydrophobic polymer comprise hydrophobic polymer blocks (claim 12).  The instant claims do not exclude additional components such as hydrophilic polymers. 
	Accordingly the rejection is maintained.  
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617